IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-11214
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BARON ELDER,
also known as Beno,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC Nos. 4:98-CV-1085-Y
                         4:96-CR-25-28-Y
                      --------------------
                        December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Baron Elder appeals the district court’s denial of his

28 U.S.C. § 2255 motion, which challenged his conviction for

conspiring to possess cocaine base with intent to distribute.    He

argues that his sentence is illegal under Apprendi v. New Jersey,

530 U.S. 466 (2000), and that the district court erred in denying

him leave to amend his 28 U.S.C. § 2255 motion to add a claim


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-11214
                                -2-

pursuant to Apprendi.   Elder’s argument is unavailing.   Apprendi

does not apply retroactively to cases on collateral review.    See

United States v. Brown, 305 F.3d 304, 310 (5th Cir. 2002).    The

judgment of the district court is AFFIRMED.